Citation Nr: 0325599	
Decision Date: 09/29/03    Archive Date: 10/03/03	

DOCKET NO.  97-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse
ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The Board remanded the appeal in May 2000.

The issue of entitlement to service connection for bronchitis 
based on tobacco use/nicotine dependence during active 
service was remanded in May 2000.  A January 2002 RO decision 
granted service connection for bronchitis based on tobacco 
use/nicotine dependence during active service and assigned a 
30 percent evaluation.  Therefore, this issue is now moot.  

Although the veteran initially filed a notice of disagreement 
with the evaluation assigned for bronchitis, in June 2002, he 
withdrew his notice of disagreement with the evaluation 
assigned for bronchitis.  


FINDINGS OF FACT

1.  A June 1989 RO decision denied service connection for 
migraine headaches.

2.  Evidence received since the June 1989 RO decision is not 
new and does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claim.  

3.  The veteran does not currently have PTSD that is related 
to his active service.

4.  The veteran's only service-connected disability is 
bronchitis, currently evaluated as 30 percent disabling.

5.  The veteran has reported that he has not worked since 
January 1990; he has work experience in a sawmill and foundry 
and attained a seventh grade education.  

6.  The veteran's service-connected disability does not 
prevent him from engaging in substantial and gainful 
employment compatible with his education and work experience.


CONCLUSIONS OF LAW

1.  New and material evidence have not been received and the 
claim of entitlement to service connection for migraine 
headaches that was last denied by the RO in 1989 is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  

2.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).  

3.  The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.6, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA); 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§  3.102, 3.159 (2002).  The veteran and his 
representative have been provided with statements of the case 
and supplemental statements of the case, as well as letters 
in May 2000 and September 2002, informing them of the 
governing legal criteria, the evidence considered, the 
evidence necessary to establish entitlement to the requested 
benefits, evidentiary development under the VCAA, and the 
reasons for the denial.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded VA examinations and has 
testified at personal hearings.  Private and VA treatment 
records have also been obtained.  There is no indication that 
any additional relevant records exist.  Therefore, it is 
concluded that the VA has complied with VCAA and the Board 
may now proceed, without prejudice to the veteran, because 
there is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I. Migraine Headaches

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence) the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4) (iii) (medical 
examination or opinion only after new and material evidence 
is presented), are effective prospectively for claims filed 
on or after August 29, 2001.  The veteran's claim to reopen 
was filed prior to August 29, 2001.  

A June 1989 RO decision denied service connection for 
migraine headaches.  The evidence of record at the time of 
that decision included the veteran's service medical records.  

The report of the veteran's November 1965 service entrance 
examination, and medical history, reflects that the veteran 
reported that he did not have a history of frequent or severe 
headaches.  The examination indicates that the veteran was 
neurologically normal.  A March 1966 service medical record 
reflects that the veteran had blurred vision with headaches.  
A December 1966 record reflects that he had a long history of 
headaches and the impression was migraine headaches.  A 
January 1967 service medical record reflects that the veteran 
had a migraine attack and an April 1967 record reflects that 
the veteran was placed on a profile for his headaches.  A 
June 1967 service medical record indicates that the veteran 
had migraine headaches since age 3, and that they were worse 
upon coming to Vietnam.  The report of the veteran's August 
1967 service separation examination, and medical history 
completed in conjunction therewith, reflects that the veteran 
reported that he did not have a history of headaches and on 
examination he was neurologically normal.  

The report of an August 1978 VA neurology consultation 
reflects that the veteran had headaches since age 2 or 3.  
The impression was migraine headaches.  A November 1978 RO 
decision denied service connection for headaches.  

A VA hospital discharge summary, relating to a 
hospitalization in October and November 1988, reflects that 
the diagnosis was migraine headaches.  An April 1989 VA 
treatment record reflects an assessment of classic migraines.  

A June 1989 RO decision denied service connection for 
migraine headaches on the basis that they preexisted service 
with no aggravation.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  
Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material', we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."

The evidence submitted subsequent to the June 1989 RO 
decision includes a May 1997 letter from a private physician 
reflecting that the veteran had a history of migraine 
headaches.  Also submitted is a March 1998 private treatment 
record reflecting that the veteran developed migraine 
headaches after having a fever as a child, and since then has 
had debilitating headaches occurring 2 to 3 times weekly.  

The report of a June 2000 VA neurology examination reflects 
that the veteran reported an onset of headaches when he was 3 
years old.  The impression included classic migraine with 
onset in childhood.  

The additional evidence continues to reflect that the veteran 
has migraine headaches and that he has had these headaches 
since he was a child.  None of the additional evidence 
provides any further insight into the circumstances 
surrounding the origin of the veteran's migraine headaches, 
or any aggravation of his headaches during service.  Rather, 
all of the additional evidence continues to reflect that his 
migraine headaches have continued with approximately the same 
frequency since the veteran was a child.  Therefore, a 
preponderance of the evidence is against a finding that the 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
migraine headaches.  Consequently, a preponderance of the 
evidence is against a finding that there has been new and 
material evidence received that is sufficient to reopen the 
veteran's claim of service connection for migraine headaches.  
None of the pieces of evidence that have been added to the 
record since 1989 is so significant that must be considered 
in order to fairly decide the claim.

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The record reflects that the veteran served in Vietnam.  His 
primary occupational specialty was wireman.  

The veteran's service medical records reflect no complaint, 
finding, or treatment for any psychiatric disability.  The 
report of his August 1967 service separation examination 
reflects that he was psychiatrically normal and the medical 
history he completed in conjunction therewith indicates that 
he did not have frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  

A February 1998 report by a licensed psychological examiner 
reflects diagnoses including somatization disorder and rule 
out PTSD.  This report will be accorded very slight probative 
weight because it does not make a diagnosis for or against 
PTSD, but merely considers that PTSD should be ruled out and 
because the licensed psychological examiner is neither an MD 
nor a PhD.  

A July 1998 report of psychological evaluation by a private 
psychologist reflects that the veteran underwent a clinical 
interview and psychological testing.  The diagnoses included 
PTSD.  This evidence will be accorded only some probative 
weight because it reflects that a PhD approved the diagnosis 
and the veteran was afforded clinical testing, but the 
examiner did not have access to the veteran's complete 
medical record.  An October 1998 medical assessment of the 
veteran's ability to do work-related activity reflect that 
the veteran has PTSD.  This report was completed by the same 
psychologist who completed the July 1998 psychological 
evaluation and will not be accorded separate probative weight 
since it merely reiterates the conclusion of the psychologist 
conducting the July 1998 psychological evaluation.  

A February 1999 VA treatment record reflects an assessment of 
rule out PTSD.  This record will be accorded minor probative 
weight because it does not make any findings regarding 
whether or not the veteran currently has PTSD, but rather 
indicates that the question was whether he has PTSD should be 
ruled out.  

A June 1999 VA treatment record reflects that the veteran's 
primary care confirms that he does not meet the full criteria 
for PTSD.  This record does not indicate any analysis or 
reasons for the conclusion reached, but it does reflect that 
the veteran's primary care provider, health care individuals 
who have some knowledge of his history, concluded that he 
does not have PTSD.  

The report of a June 2000 VA psychological evaluation 
reflects that the examiner had access to the veteran's 
complete medical records and conducted an interview with the 
veteran.  The diagnosis was adjustment disorder, unspecified.  
The examiner indicated that there was not sufficient evidence 
to warrant the diagnosis of PTSD.  This evaluation will be 
accorded major probative weight because it was conducted by a 
psychologist who had full access to the veteran's complete 
medical record and who conducted an interview with the 
veteran.  

Based on the evidence of record, and the respective probative 
weights assigned thereto, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has PTSD.  Accordingly, the claim for 
service connection for PTSD is denied.  

III.  Individual Unemployability

In accordance with 38 C.F.R. §§ 4.1, 4.2, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board finds that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Total disability ratings for compensation may be assigned 
where the schedular rating is less that total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.  
If there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The veteran's only service-connected disability is 
bronchitis, evaluated as 30 percent disabling.  Thus, the 
veteran does not meet the percentage criteria for the 
assignment of a total rating based upon individual 
unemployability.  

The veteran has reported a seventh grade education and 
occupational experience in a foundry and saw mill.  There is 
no competent medical evidence associating the veteran's 
bronchitis with causing his unemployability.  The reports of 
June 2000 and February 2002 VA examinations do not indicate 
that his bronchitis causes him to be unemployable.  All of 
the competent medical evidence associates his unemployability 
with nonservice-connected disabilities.  A November 1990 
Social Security decision does not indicate that bronchitis 
was considered as a disability in determining that the 
veteran was disabled.  In the absence of any competent 
medical evidence indicating that the veteran's bronchitis 
preclude him from obtaining and maintaining substantially 
gainful employment, the Board concludes that a preponderance 
of the evidence is against a finding that the veteran's 
service-connected disability results in unemployability.  
Therefore, the claim for a total rating based on individual 
unemployability due to service-connected disability is also 
denied.  


ORDER

New and material evidence to reopen a claim of service 
connection for migraine headaches has not been received and 
the appeal with respect to this issue is denied.

Service connection for PTSD is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.



                       
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

